UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2007 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.oYesNo. Registrant became effective 11-23-07 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Nevada 7340 14-1961383 State or OtherJurisdiction of Incorporation ofOrganization) Primary Standard Industrial Code (I.R.S. Employer Identification No.) (Name of Small Business Issuer in its Charter) Extreme Home Staging, Inc. (Address of Principal Executive Offices and Zip Code) 4507 15th Ave. Brooklyn, NY 11219 Registrant’s Telephone Number, Including Area Code: (917-543-3699) (Address, including zip code, and telephone number, including area code, of registrant's principal executive office) As ofJanuary 30, 2008 13,113,333 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one):Yes¨Nox TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements 2 Balance Sheet atDecember 31, 2007 and September 30, 2007 2 Statement of Cash Flows forQuarter EndingDecember 31, 2007and 2006 and accumulted from Inception May 3, 2006 4 Statement of Operations for Quarter Ending December 31, 2007 and 2006 4 Notes to Financial Statements 6 Item 2 Management Discussion & Analysis 7 Item 3 Financial Controls & Procedures 8 PART II OTHER INFORMATION Item 1 Legal Proceedings 8 Item 2 Changes in Securities 8 Item 3 Default Upon Senior Securities 8 Item 4 Submission of Matters to a Vote of Securities Holders 8 Item 5 Other Information 8 Item 6 Exhibits And Reports on Form 8K 9 1 PART I FINANCIAL INFORMATION Extreme Home Staging, Inc. (A Development Stage Company) Balance Sheet as at December 31, September 30, 2007 2007 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ 14,992 $ 16,924 Refundable Cash for Cancelled Subscriptions - - Total Current Assets $ 14,992 $ 16,924 OTHER ASSETS Website Development 7,000 7,000 Total Other Assets 7,000 7,000 Total Assets $ 21,992 $ 23,924 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES - - Total Current Liabilities - - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred Stock$.0001 par value, Authorized 10,000,000 shares, none issued - - Common stock, $ .0001par value , Authorized 200,000,000shares Issued& outstanding13,113,333 1,311 1,311 Additional paid in capital 130,589 123,089 Accumulated other comprehensivegain (loss) - - Accumulated Deficit During the Developmental Stage (109,908 ) (100,476 ) Total Stockholders' Equity $ 21,992 $ 23,924 Total Liabilities and Stockholders' Equity $ 21,992 $ 23,924 The Accompanying Notes are an Integral Part of the Financial Statements 2 Extreme Home Staging, Inc. (A Development Stage Company) Statement of Cash Flows For the Periods Accumulated Three Months Ended From Inception May 5, 2006 December 31, 2007 December 31, 2006 December 31, 2007 (Unaudited) (Unaudited) Cash flows from operating activities NetIncome (loss) (9,432 ) - (109,908 ) Adjustments to reconcile net loss to net cash provided by operating activities: Officers compensation & Rent charged to paid in capital 7,500 - 37,500 Issuance of Shares for Officer - - 1,000 Issuance of Common Shares for Services Rendered - - 60,000 Changes in Assets and liabilities Accounts Receivable - - Increase in Subscriptions Payable - 700 - Accured Expenses - - - Net cash provided ( used)in operating activities (1,932 ) (11,408 ) Cash flows from investing activities Website Development - - (7,000 ) Net cash provided (used) in investingactivities - 700 (7,000 ) Cash flows from financing activities Sale of Common Stock With Warrants - 1,000 33,400 Net cash provided (used)by financing activities - - 33,400 Net increase(decrease ) in cash (1,932 ) 1,700 14,992 Cash and cash equivalents, beginning of period 16,924 24,455 - Cash and cash equivalents, end of period 14,992 26,155 14,992 Supplemental disclosures Noncash investing and financing activities: Issuance of Shares for Officer $ - $ 0 $ 1,000 Issuance of common stock in exchange for services rendered $ - $ - $ 60,000 Officers Compensation and Rent credited to Additional Paid in capital $ 7,500 $ 0 $ 37,500 The Accompanying Notes are an Integral Part of the Financial Statements 3 Extreme Home Staging, Inc. (A Development Stage Company) Statement of Operations For the Periods Accumulated from inception Three Month Ended May 3, 2006- December 31, 2007 December31, 2006 December 31, 2007 (Unaudited) (Unaudited) REVENUES - - OPERATING ACTIVITIES Generaland administrative 3,432 - 12,408 Officers' compensation 6,000 - 30,000 Consulting Fees - - 60,000 Professional Fees - - 7,500 Total operating expenses 9,432 - 109,908 Income (loss) from operations (9,439 ) - (109,914 ) OTHER INCOME Investment income - - - Loss before income taxes (9,432 ) - (109,908 ) Federal Income Tax - - - NET INCOME (LOSS) (9,432 ) - (109,908 ) INCOME (LOSS) PER COMMON SHARE Basic and Diluted (a) (a) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 13,113,333 13,113,333 a Less than $0.0001 The Accompanying Notes are an Integral Part of the Financial Statements 4 Extreme Home Staging, Inc. (A Development Stage Company) Notes to Financial Statements For the Three month Ended December 31, 2007 NOTE 1 - FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at December 31, 2007and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's September 30, 2007audited financial statements.The results of operations for the period ended December 31, 2007 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company's financial statements are prepared using accounting principlesgenerallyaccepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources.Management plans to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses.However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Item 2: Management Discussion and Analysis and Plan of Operations: Plan of Operation: The following discussion and analysis provides information which management believes is relevant to an assessment and understanding of our financial condition. The discussion should be read in conjunction with our financial statements and notes and our audited financials for the period ending September 30, 2007. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed inour Registration Statement, particularly in the section entitled "Risk Factors" beginning on Page 7 of the Registration Statement filed on November 15, 2007. 5 Overview Since our inception on May 3, 2006 our activities have been devoted primarily to developing a business plan, developing and designing our website, preparing to bring the website online and raising seed capital for initiating our website and costs involved with this offering.We are currently in the process of completing our website which is located at www.extremehomestaging.com, our domain location. Our website will operate as our virtual business card and portfolio for our company as well as our online "home." It will showcase the consulting services we will provide and will showcase the products and services offered by our vendors. As ofJanuary 30, 2008we have no contracts with vendors or affiliates and no clients for our services. We will need to raise substantial fundsin order to launch a broad marketing campaign to attract clients for our services in order to become a viable business. As of December 31, 2007 we have incurred the expense of $7,000 for our website design and construction and company logo.We have not spent any money for research and development. On May 15, 2006 we entered into a one year consulting agreement with Esther Ackerman to provide consulting services to the Company and to act as Project Coordinator for our Extreme Staging Affiliate Program.The one year contract was valued at $60,000 and was paid in full with the issuance of 2,000,000 shares of our Common Stock in lieu of cash.The contract can be renewed for an additional 12 month upon expiration on May 14, 2007, with additional renewals thereafter,upon mutual consent of both parties.As of January 30, 2008 the contract has not been renewed. The Agreement provides the following Scope of Work. The Consultant shall assist the Company in the following endeavors: F. Assisting with the implementation ofthe Vendor Affiliate Program. G. Assisting with the implementation of the Extreme Affiliate Program H. Assistingwith all of the company's activities relating to the execution of the Company's business plan and plan of operations. I. Assisting with the Setting up of the Gold Plan Affiliate Program J. Acting as Extreme Project Coordinator. On-going increases to development stage expenses are anticipated. As of December 31, 2007 we have$16,924 in cash available to us which we believe will be sufficient to execute Phase #1 of our operations. Plan of Operation Phase #1 During the next twelve months, we expect to take the following steps in connection with the development of our business and the implementation of our plan of operations for Phase I which is based on our currently available budget, prior to raising additional funds. · Adding new features to our Website · Setting up our Vendors Affiliate Program "VAP" · Setting up our Extreme Affiliate Program "EAP". · Planning our Marketing Strategy · Website Optimization · Beginning in February 2008 we plan to add additional features to our website to accommodate the setup and tracking of our Vendor Affiliate Program. We have budgeted $2,000 for our Vendor Affiliate Program, including additional website enhancement. 6 Initiating Extreme Vendor Affiliate Program: We will seek to attract vendors in the following sectors. 1.Building Material suppliers 2.Suppliers of Roofing and ancillary services. 3.Suppliers of plumbing supplies and faucets. 5.Supplier of floor tiles and floor coverings. 6.Suppliers of wall tiles and wall coverings. 7.Suppliers of hardware and house wares. 8.Suppliers of decorative accents. 9.Local and national companies who engage in renovation projects 10.Suppliers of furniture and fixtures. 11.Architects 12.Floor Plan preparation Services. 13.Building contractors 14.Appraisers 15.Lenders against home equity 16.Decorators 17.Other vendors as we may deem to be useful to our consumers. · Beginning in February 2008, we plan to focus on identifying and contacting specific vendors in the initial seven vendor classes outlined above. · Beginning inApril 2008we plan to focus on identifying and contacting specific vendors in the vendor classes 8-17. Initiating our Affiliate Program during Phase I. Due to budgetary constraints, during Phase I, our Affiliate Program will be a modified version of the Gold Plan Affiliate Program which we plan to initiate during Phase II of our operations. · Beginning June 2008, we plan to compile a list identifying prospective Extreme affiliates we plan to contact to join our Extreme Affiliate Program.We plan to use the following mediums to locate prospective Extreme Affiliates. · The Internet · Local Advertising · Word of Mouth · Distributing business cards at open house meetings sponsored by real estate brokers. We plan to seek Affiliates in the following disciplines: · Real Estate Brokers · Decorators · Traditional Home Stagers · Beginning in July 2008 , we plan to initiate our Extreme Affiliate Program based on our budget of currently available resources (see also budget for the next 12 months). We plan to allocate approximately $2,000 to efforts we plan to undertake for the purpose of identifying and attracting qualified Affiliates to our network.One method we plan to use under our low budget plan is to advertise on Real Estate Affiliate Marketing websites.Additionally, we plan to reach out to traditional home stagers and real estate brokers though email informing them of our extreme home staging services and inviting them to join our Extreme Affiliate program. Marketing and Website Optimization · Beginning in August2008, we plan to pursue search engine placement, as part of our marketing and branding program. Our objective is to optimize the website for priority search engine placement, in order to increase the number of links to the site.We believe we can receive improved search results and search engine saturation, which in turn directs more traffic to our website, fromprospective affiliates as well as prospective clients.We are budgeting $2,000 for website optimization during the next 12 months. Because of uncertainties surrounding our development and limited operating history, we anticipate incurring development stage losses in the foreseeable future. Our ability to achieve our business objectives is contingent upon our success in raising additional capital until adequate revenues are realized from operations. We intend to meet our long-term liquidity needs through available cash and cash flow as well as through additional financing from outside sources. We anticipate raising additional funds from the possible exercise of Warrants or equity financing with private investors. We currently have not entered into any with any funding agreements. Our outstanding Warrants are exercisable at prices between $0.50 and $1.00 per share of Common Stock.
